IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,536-01


                     EX PARTE DEREK ANDREW BODDEN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W14-52852-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of fraudulent use or possession of identifying information and

sentenced to eighteen years’ imprisonment. He filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that his guilty plea was not voluntary and that he was denied his right to

a direct appeal of the conviction through no fault of his own. The trial court has found that Applicant

“timely filed his notice of appeal and due to a filing error by the clerk it was not processed or

forwarded to the Court of Appeals.” Applicant is entitled to a late appeal. Jones v. State, 98 S.W.3d
700 (Tex. Crim. App. 2003); Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
                                                                                                     2

       Relief is granted. Applicant may file an out-of-time appeal of his conviction in cause number

F -1452852-N from the 195th District Court of Dallas County. Within ten days from the date of this

Court’s mandate, the trial court shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the date of this

Court’s mandate. Should Applicant decide to appeal, he must file a written notice of appeal in the

trial court within thirty days from the date of this Court’s mandate. Applicant’s remaining claims are

dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       February 26, 2020

Do not publish